 70DECISIONSOF NATIONALLABOR RELATIONS BOARDBen Hur ProduceandGeneral Teamsters, SalesDrivers,Food Processors,Warehousemen & Help-ers Local 871, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 31-CA-4070May 31, 1974DECISION AND ORDERBY CHAIRMAN'MILLER AND MEMBERSKENNEDY ANDPENELLOOn March 27, 1974, Administrative Law JudgeMaurice M. Millerissuedthe attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptionsand a supporting brief.Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthorityin thisproceeding to a three-member panel.The Board has considered the record and theattachedDecisionin light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardadopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Ben Hur Produce,Upland,California,itsagents,successors,andassigns, shalltake the action set forth in the saidrecommended Order.IThe General Counsel has excepted to certaincredibility findings madeby the Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge'sresolutionswith respect tocredibility unless the clear preponderanceof all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc., 91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversinghis findings.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge: Upona charge filedOctober 25, 1973, and duly served, theGeneral Counsel of the National Labor Relations Boardcaused a complaint and notice of hearing,dated November28, to be issued and served on Ben Hur Produce,designated as Respondent within this Decision. Therein,Respondent was charged with the commission of unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the National Labor Relations Act, as amended. 61Stat. 136, 73 Stat. 519. Respondent's answer, duly filed,failed to plead with respect to certain factual matters setforthwithinGeneral Counsel's complaint; thereby, thecorrectness of these allegations was, effectively, conceded.Respondent did, however, deny the commission of unfairlabor practices.Pursuant to notice, a hearing with respect to the issueswas held on January 8, 1974, at San Bernardino, Califor-nia, before me. The General Counsel and Respondent wererepresented by counsel. Each party was afforded a fullopportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence with respect topertinentmatters.When their respective testimonialpresentations were concluded, counsel waived their right tofile briefs.FINDINGS OF FACTUpon the entire testimonial record, and my observationof the witnesses, I make the following findings of fact:1.JURISDICTIONRespondent has raised no question, herein, with respecttoGeneralCounsel's jurisdictional claim.Upon thecomplaint's relevant factual declarations-more particular-ly, those set forth in detail within the second paragraphthereof-which have not been traversed within Respon-dent's answer, and on which I rely, I have concluded thatRespondent herein was, throughout the period with whichthis case is concerned, and remains, an employer within themeaning of Section 2(2) of the Act, engaged in commerceand business activities which affect commerce within themeaning of Section 2(6) and (7) of the statute. Further,with due regard for presently applicable jurisdictionalstandards, I find assertion of the Board's jurisdiction inthis case warranted and necessary to effectuate statutoryobjectives.If.COMPLAINANT UNIONGeneralTeamsters,SalesDrivers,Food Processors,Warehousemen & Helpers Local 871, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act, which admits certainemployees of Respondent to membership.III.THE UNFAIR LABOR PRACTICESA.IssuesThis case presents a limited number of substantivequestions. Primarily, General Counsel seeks a determina-tion that Everett Schmidt and Ronald Gold, two truckdri-vers in Respondent's hire, were terminated because ArthurRudy, Respondent's proprietor, had learned that theywere, presumptively, seeking union representation. Res-pondent contends, contrariwise, that both men wereterminated for valid reasons-not subject to statutoryproscription-related solely to their job performance.General Counsel counters, reflexively, with a contentionthat Respondent's several proclaimed reasons for discharg-ing Schmidt and Gold should be considered pretextual.211 NLRB No. 13 BEN HUR PRODUCE71B.Facts1.BackgroundRespondent,a California proprietorship,with its princi-pal office and warehouse located in Upland,within thatState,conducts a wholesale produce business.Currently,Arthur Rudy and Melba Rudy, his wife,concededly "own"the firm;there are no other proprietors.(The record warrants a determination,which I make,-thatArthur Rudy and his wife became Respondent'sowners something more than 19 months ago,when thefirm,then known as Roadhous Produce, went bankrupt.Rudy had worked for Bud Roadhous,who was then thefirm'sproprietor.Following the latter's bankruptcy, theirpositions were reversed;Roadhous became Respondent's -office manager.He held that position,so the record shows,throughout the period with which this case is concerned.)During September and October 1973, when the situationwith which this case is concerned developed,Respondentemployed six truckdrivers for produce deliveries. Two ofthese-designated merely as Luke and Ramie within thepresent record-were considered"Jack-In-The-Box" driv-ers; presumably,their deliveries were,primarily, made tovarious so-called fast-food restaurants,within the vicinity,doing business under that name. Four drivers-withSchmidt and Gold compassed within their number-deliv-ered produce to schools,twice weekly;concurrently, theyprovided daily delivery service for a diversified group oflocal commercial establishments wherein food was sold.Ronald Gold,known previously to Arthur Rudy sincethey had both worked for Roadhous Produce before thatfirm'sbankruptcy,had been hired by Respondent some-time during November 1972; before his discharge, pur-suant to certain developments which will be detailedfurther herein,Gold was Respondent's second most seniordriver,with respect to his length of service.EverettSchmidt had been hired during April 1973; when dis-charged,he had the third longest seniority record ofRespondent's four general delivery drivers. During Octo-ber 1973,both men were being paid$175 weekly salaries.The record is silent regarding Respondent's compensationarrangements with its four other drivers or Robert Quillan,the firm's warehouse manager.2.Complainant Union's organizational campaignSometime during late September 1973, Robert Musser,Complainant Union'sbusiness representative,telephonedRespondent;he spoke with Respondent's office manager.Musser and Roadhous had, so Musser testified,shared"good rapport"previously,before the latter's firm, Road-hous Produce, failed.The business representative believedthat most of Roadhous Produce's former drivers, who hadbeen members of Complainant Union before the firm'sfailure,were currently in Respondent'shire.He askedwhether Respondent'smanagement would"like to gettogether and work out a contract"which would savepension credits for Respondent'sdrivers, or whether heshould pursue a normal organizing routine. Respondent'sofficemanager suggested the latter course.(Roadhous,who may no longer be Respondent's office manager, didnot testify.While a witness,ArthurRudy declared,however, that Roadhous had reported his conversationwithComplainantUnion'sbusiness representative insomewhat different terms. Rudy was told,so he presentlyclaims, that Musser wanted to confer with him and would"call back"for the purpose of setting a meeting date. Mrs.EthelGalbraith,Respondent's former bookkeeper, sum-moned as General Counsel'switness,recalled a verbalreportbyRoadhous regarding his conversation withComplainant Umon'sbusiness representative,consistentwithMusser'stestimony herein.She recalled further,however,thatRoadhous had reported telling Musser hewould find it "worthwhile"to speak with Respondent'sproprietor,and that Rudy would get in touch with him.According to Galbraith,Rudy had declared he would talktoMusser,and that,when Complainant Union's businessrepresentative could show signed contracts with Respon-dent's two competitive wholesale produce distributors, hewould"consider"theUnion'sproposals.The divergenttestimonial recitals proffered,with respect to what Road-hous told Rudy regarding the substance of his conversationwith Complainant Union'sbusiness representative, neednot be reviewed or reconciled.A determination now, withrespect to whether Rudy was or was not told Musser wouldmake a second telephone call to set a meeting date, wouldserve no presently useful purpose.Concededly,Musser andRudy had no subsequent contact.)On October 3, consistently with Roadhous'suggestion,Complainant Union'sbusiness representative sent letters,with designation cards enclosed, to four of Respondent'sworkers-Schmidt,Gold,Frank Chaffee,and RobertQuillan-who had previously held union membership andcurrently held withdrawal cards. Two of those solicited,Schmidt and Gold,subsequently returned their designationcards, signed.Twice,however,during a period of several daysthereafter,Gold, Schmidt,and Chaffee had brief conversa-tions while at work with respect to whether they shouldvisitComplainant Union's hall and discuss Respondent'spossible unionization with Complainant Union's businessrepresentative.A consensus was reached;pursuant thereto,two of Respondent's drivers did, subsequently, confer withBusiness RepresentativeMusser at Complainant Union'shall.(The record herein,which reflects a variety ofdivergent recollections in this connection, permits nodefinitive conclusion with respect to which drivers visitedthe hall. For present purposes,however,no determinationwith respect thereto seems required.)According to Musser,nothingmore than a general discussion developed;Complainant Union'sprogram with respect to Respon-dent'spossible unionization,thereafter,remained purelyconjectural.3.Respondent's reactionAt this point,we reach the more significant disputedmatters with which this Decision will hereinafter deal.General Counsel contends,substantially, thatRespon-dent'sproprietor was-throughout the period with whichthis case is concerned,beginning sometime before Com-plainantUnion'sOctober 3 card solicitation previouslynoted-definitely "opposed"with respect to his firm's 72DECISIONSOF NATIONALLABOR RELATIONS BOARDpossible unionization.He argues,further, that Gold andSchmidt, the two drivers who had signed and returnedComplainantUnion'sdesignation cards,were dischargedwhen Respondent's proprietor learned of their favorabledisposition with respect to Complainant Union's possibleorganizational campaign.Respondent contends,contrari-wise,thatRudy's comments,whenever the possibledesirability of unionization became a subject of discussion,were substantially limited to regretful declarations that,since his newly purchased business could not yet beconsidered financially secure,he could not "afford"higherfringe benefit program costs which unionization of thefirm'sdriversmight generate.Further,Respondent con-tends that Gold and Schmidt were both terminated forpoor work performance and generally questionable behavi-our.These contradictory contentions will be separatelyconsidered.a.General Counsel's case(1)Rudy's purported declarations of distasteregarding the prospect of Respondent'sunionizationGeneral Counsel's testimonial presentation herein sug-gesta contention that Arthur Rudy had manifested hisdistaste,when confronted with the possibility that Respon-dent's drivers might seek union representation, sometimebeforeBusinessRepresentativeMusser's telephone can,previously noted.Mrs.Galbraith, for example, testifiedthat about 2 months before she resigned, during the earlypart of September presumably, Respondent's warehousemanager,Robert Quillan, had, during a discussion withRespondent's proprietor, declared his "disappointment"and "disgust" with Respondent's limited health insurancepolicy coverage. According to Mrs. Galbraith's recollec-tion:When he left the office I told Arthur [Rudy] do youknow that Bob was a union man and is use[d] to thecoverage that the union offeredand that is what hereallywants[,]and he said I will closethe doors beforeIwill join the union.On cross-examination,Mrs.Galbraithreiteratedhertestimony. She specifically denied that Rudy had merelysaid he would "have to close" should he be required to"join" the Complainant Union herein. During this sameperiod"severalweeks" before Business RepresentativeMusser's October 3 designation card solicitations,EverettSchmidt had likewise proffered a comment,so he testified,which suggested his dissatisfaction regarding the coveragewhich Respondent'scurrent health insurance programprovided. Schmidt had told Respondent's proprietor, so herecalled, that "it would be nice if we had a union here sowe would have a good insurance."The driver's testimony,however, reflects no Rudy reply; Schmidt declared,categorically,thatRespondent'sproprietorhad saidnothing about checking the possibility of procuring betterinsurance coverage for Respondent's workers.Ronald Gold, while testifying with regard to his October17 discharge, recalled a conversation with Rudy which hadtaken place on Respondent's loading dock,some "fewdays" before his termination. His testimony, with respectthereto,reads as follows:Iwas taking boxes in a hand truck off my truck and hecame out and he says I want to talk to you a minuteand I saidokay.He said I wantto know what yourfeelings is tdwards the union.I said I am all for it. Mr.Rudy then replied that you realize it is going to cost thecompany approximately $90 a month for each employ-ee. . . . I replied that no I didn't really feel that weneeded all the benefits involved in the approximately$90.Mr. Rudy then replied that the company justcouldn't afford that ... that it would be a tragedy tothe company at the time.I once again replied that Ireally didn't feel we were going to ask for the moon... we just needed a little coverage. . . .He said atthe time he had anotherinsurancecompany cover-age.... to give us some good medical insurance,health insurance ... and that is about really theconversation.Consistent with Gold's testimony, the record warrants adetermination, which I make, that this reported conversa-tional exchange reflects his sole discussion,with anycompany supervisor, during which the possible conse-quences of Respondent'sunionizationwere considered.(2)Ronald Gold's dischargeDuring the early afternoon of Wednesday, October 17,Rudy spoke with Gold in Respondent's dock area; noother persons were present. The driver's testimony, withregard to their conversation,reads as follows:He says I want to speakto you amoment and I saidokay. Then we went into the dock foreman's office-itwas private. And Mr. Rudy just said that I am going tohave to let you go. I asked him why. He said, well, hesays you are causing too much confusion on the dockand the company simply can't afford you at this time;we are in financial difficulty. I asked Mr. Rudy whatdid he mean by causing too much confusion on thedock. He replied that I was late for work and I refusedto take out deliveries [,] which at the time I admittedthat I was late for work a few times.I can recall onetime that I refused to take out an order. Then wesimply ended the conversation and went into the mainoffice and he handed me my check. He said if thecompany got on their feet in a couple weeks he wouldlike to hire me back. That was about it and I left.When subsequently queried, during cross-examination,with regard to Rudy's charge of persistent tardiness, Goldconceded that, during the 3- or 4-month period which haddirectlypreceded his termination, he had occasionallyreported late for work; however, he denied, categorically,the suggestion proffered by Respondent'scounsel thatpersistent,repetitive tardiness had characterized his workperformance.Further,he denied receiving any priorreprimands or threats of discharge because of his purport-edly persistent tardiness. With regard to Rudy's contentionthat he had frequently refused to make late deliveries, BEN HUR PRODUCE73following the conclusion of his regulardelivery runs, Goldconceded two such refusals within the3-month periodwhich had directly preceded his discharge.While a witnessherein,he contended,however, that these refusals couldnot legitimately be considered serious derelictionsof duty,since(1)he had,already, completed a long, full day'swork;(2) he had,when requested to make these deliveries,pleaded fatigue,plus his desire to spend some time with hisfamily; and(3) some of Respondent's other drivers, whohad previously returned from their regular runsor were'due back shortly, could have handled the particular latedelivery more conveniently.Respondent's specific contentions that,inter aka,Gold'spersistent tardiness,plus his personal decisions to withholdcooperationwhen requested to make late deliveries,contributed to Respondent'sdecision regarding his dis-charge will be considered further within this Decision.General Counsel's reflexive contention,previously noted,that Respondent's congery of proffered justifications forGold's dismissal should be considered pretextual will,likewise,be reviewed hereinafter.(3)Everett Schmidt's dischargeEverett Schmidt,likeRonaldGold,wasterminatedduring the afternoon of October 17, following the conclu-sionofhisday'swork.He received his notice oftermination and final check,however,from Pete Smith,Respondent'sproduce buyer. Schmidt's testimony withregard to their conversation, which stands in the recordwithout contradiction, reads as follows:He [Smith] came up to my truck as I was unloading myempties and he handed me an envelope and he saidwe've got to let you go. I said why, did I do somethingwrong? He said, no, just that the company is in badwith the market-the L.A. market. He said that theywere running short on money and I better get downand get this check cashed real quick because he knewthere was money in [there] right now to pay the payrolland they were going to keep Frank Chaffee-I askedfirst ifhe had let anybodyelse go andhe said, yes, theyletRon Gold go earlier. He said they were going tokeep Frank Chaffee on because he was senior man. Hesaid it would only be a short time. He didn't know howlong they would keep going bad.DespiteRespondent'spurportedlystraitened financialcircumstances, so Schmidt testified, the firm had hired anew delivery driver earlier thatvery day. Thepresentrecord does indeed reflect such a new driver's hire;Respondent's proprietor testified, however, that he hadbeen hired the day before Schmidt's termination.The new driver, Ron Hernandez, had, so Rudy andQuillan claimed, been "introduced" when he reported,around 5 o'clock; Schmidt had been requested to provideHernandez with a warehouse tour and,likewise, to takehim along when he made his regular delivery run. Thedriver testified categorically that he had complied withthese directives.Respondent contends contrariwise thatSchmidt had not taken Hernandez with him, when hemade his first morning delivery run, but that he (Schmidt)had left Hernandez standing on the dock. Further,Respondent contends that Hernandez had been distressedby Schmidt's presumptive neglect; he had consideredSchmidt's conduct a racial slight;he had complained toRespondent's proprietor;and his complaint had, partiallyat least,contributed to Rudy's determination that Schmidtshould be discharged.Respondent'scontention,in thisconnection,will be considered further,hereinafter.When queried, by Respondent's counsel, with respect towhether he had been hired for "temporary"service,Schmidt proffered a categorical denial.He conceded,however, that,both before and during his period of serviceinRespondent'shire,he had filed job applications withvarious other possible employers;Rudyhad been notifiedwith respect to his previously filed applications when hewas hired;and Respondent's proprietor had concurrentlybeentold he might be"leaving[at] any time" should hereceive another job offer with a desirable pay scale.Respondent'spresent contention-thatRudy's lack ofcertainty regarding Schmidt's willingness to consider hisposition "permanent" had, likewise, been a contributoryfactor when the latter's termination was being considered--will be reviewed,together with the firm's presumptivelyproffered further contentions,hereinafter.b.Respondent's defensive presentation(1)Rudy's purported declarations regardingRespondent'spossible unionizationRespondent's proprietor,so the record shows, has in thepast been a Teamsters Union member; currently, however,he considers his membership lapsed. While a witness, hedeclared that, throughout the 17-month period between thedate when he became Respondents proprietor and the datewhen this case was heard,unionism was a subject which"we have always and still do" discuss openly. According toRudy's testimony, which his warehouse manager corrobo-rated, Respondent's drivers have never been "discouraged"from participating in such discussions.Respondent'sproprietor declared, candidly, that:Ultimately it always came about talking about union-ism because of the fringe benefits. The insurance planin particular.In this connection, Rudy conceded that he had, severaltimes, told various employees he would "close the doors"before going union.When requested to describe thecircumstances under which he made such statements,Respondent's proprietor declared thattheyhad been madewithin a conversational context calculated to convey hisbelief that Respondent's financial condition would "force"such a closure, should the firm become unionized. Hetestified,further,that he had made such statements while"under strain"generatedby hisbusiness problems, andthat he was "normally upset"because of his financialdifficulties.Respondent's proprietor conceded, further, that, follow-ing Roadhous'report with respect to Business Representa-tiveMusser's telephone call, he had queried variousemployees with regard to their union sympathies. However, 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen requested to report whether some of his drivers had,then,committed themselves"for" or "against"unioniza-tion,Rudy declared:Ireally don't care for the word"for" or "against"personally.These people that we are talking about havealways been good union employees. . . . Anyway theyare good union employees.I have always been a goodunion man.We all believe in unionism as a whole. Nowwhen one of the fellows[makes] a statement I don't likethe Union,I don't think they are really meaning I don'tlike the Union,it is something they can do with or dowithout.It's the fringe benefits that they need and thatthey want.More particularly, in this connection,Rudy was queriedwith respect to Gold's testimony regarding their conversa-tion about unions shortly before the driver's October 17discharge.He conceded that Gold had,then,beenquestioned with respect to what he thought about unions.Further,he declared his readiness to concur"generally"withGold's testimony regarding the substance of theirconversation.Respondent's proprietor declared,further,that:The whole story was basically brought up, it wasgenerally concerning the union. . .benefits which arevery important to all family men [,] and I don't believeyou can beat their fringe benefits.Throughout his testimony,however,Rudy profferedrepeated declarations of concern-which he had conceded-ly sought to convey during his prior discussions withvarious company drivers-that Respondent could not"afford"unionization,because his firm could not financepresumptively high-costTeamstersUnion benefit pro-grams.(2)Ronald Gold'sdischargeWith respect to Ronald Gold, Respondent's proprietorcited four factors which had,so he contended,contributed-A-a- hisdetermination that the driver'sdischargewaswarranted.First:He declared that Gold, throughout a number ofmonths which preceded his termination,had frequentlybeen significantly tardy when reporting for work; and thathis persistent habit of late reporting had created bothbusiness and employee morale problems.The presentrecord reflects a contention,bottomed upon WarehouseManager Quillan's testimony, that Gold had frequentlyreported between 45 minutes and 2-1/2 hours late. (In thisconnection,Respondent's proprietor testified,with Quil-lan's corroboration,that,when Gold reported late, thefirm'swarehouse manager, or Gold's fellow drivers, had togather from stock,segregate,and make ready his prospec-tive delivery loads on Respondent'swarehouse dock, sothat he could quickly load his truck and make a timelydeparture;but that their involvement with respect to suchtasks prevented their timely departures and generateddisaffection.Further,Respondent'sproprietor declaredthat sometimes Gold's tardiness had delayed his departuressufficiently to prevent him from servicing the firm'sCucamonga,California,customers,who were supposed tobe serviced on his route.)Respondent'switnesses testified further that Gold hadbeen sometimes chivvied,sometimes reproached, andsometimes reprimanded with respect to his tardiness onnumerous occasions;Respondent's proprietor had severaltimes volunteered to provide him with"wake-up call"service,should he (Gold) consider such a service necessaryor helpful;he had sometimes been called;he had furtherbeen warned, on two occasions at least,regarding hispossible discharge;but he had maintained his pattern offrequent late reports,nevertheless. (Some testimony prof-fered in Respondent's behalf,which Gold was not recalledto dispute, warrants a determination,which I make, that,when reproached or reprimanded, he had,sometimes, saidhe was sorry, but had,sometimes,replied defiantly, "If youdon't like it,you can fire me." While a witness, Goldconceded that he had"probably" replied in these terms,once,when reproached for tardiness by Respondent'sproprietor.Rudy,for his part, conceded that, beforeOctober 17 specifically,for various business reasons, hehad been reluctant to satisfy Gold's challenge.)The company's regular work schedule,soRudy andQuillan testified, requiredRespondent's four "generaldelivery" drivers to report by 3 o'clock on Mondaymornings for the purpose of preparing various schooldeliveries;by 5 o'clock on Tuesdays,Wednesdays, andFridays; between 3 and 4 o'clock on Thursdays,dependingupon the volume of school deliveries required;and by 7o'clock on Saturday mornings.However, no formal "checkin" procedures,whether by timeclock or signup sheets,were followed;Respondent'swarehouse manager merelynoted, personally,whether the firm's drivers were reportingas required.According to Respondent's proprietor, Goldrarely reached the firm'swarehouse when required, withparticular reference to Respondent's early Monday andThursday schedule.Second:While a witness,Rudy claimed,with WarehouseManager Quillan'scorroboration,thatGold sometimesrefused to make belated deliveries,following the conclu-sion of his regular daily delivery runs.With respect to onesuch refusal,which had allegedly taken place within amonth or two before Gold's termination,Respondent'sproprietor testified as follows:There was an emergency delivery called in. There wereno other drivers at the dock and none other expectedback and he was the only man there.The delivery hadto be [made].Mr. Quillan went to [Gold] and askedhim to make the delivery and he refused.Now that wasone of the mornings when he was late on the job. If Iam not mistaken, that was-he was in about 6:00o'clock that morning.And it was about 11:15 or 11:20when this occurred.Mr. Quillan came in to me all upsetabout it and he said I don'tknow what to do, we haveto get the delivery made. So I went out personally and Isaid Ronnie,would you please take this delivery out, ithas to go. The guy called in and he is out ofmerchandise.I then turned around and walked backinto the office and I was in the office approximately 20minutes and I came back out and the order . . . wassitting right directly outside the office door . . . And BEN HURPRODUCE75when I walked out there I said, Bob, how come thisstuff is still sitting here and he said Ronnie wouldn'ttake it and he went home.The company'stestimonialpresentation, considered intotality,reflects acontention that Gold, throughout hisperiod ofservice,had refused to make such late deliveriesseveral times;two such refusals, so Rudy declared, hadbeen reported by Respondent's warehousemanager withinthe 3-month period which preceded the driver's discharge.Third:Rudy's testimony further reflects a contentionthatGold frequently displayed a moody, grouchy "atti-tude" while at work, which got progressively worse. Whilea witness,Respondent's proprietor first described Gold'sbehavioralreactionsas surly and reflective of self-hostilityor guilt feelings;he conceded, however, that he lacked thevocabulary to characterize Gold's reactions precisely.When requested to particularize with respect to Gold'sbehavior, however, Rudy testified as follows:Well, like when he was late for work. One example is hewould-the excellent driver that he is-he would get intoo much of a hurry. He would throw a lug of tomatoesdown on the ground and I don't know if you knowwhat that does to a lug of tomatoes if you throw itdown.We keep coffee on the premises for the peoplethat are working there. He would come in and he wouldgrab the cabinet open and he would throw it open andhe would go in there. . . . He would slam the closetshut and he would walk outside and then he wouldstart throwing the merchandise around again.In this connection,Respondent's proprietor further re-called,Gold would sometimes repeat his challengingstatement,previously noted, that, should Respondent'smanagementfindhis conduct unlikeable, they coulddischarge him.Fourth:Rudy's testimonyreflects somepersonal knowl-edge with respect to Gold's marital difficulties which, soRespondent's proprietor feared, might modify his on-the-job behavior prejudicially, impair his generally congenialrelationship with company customers, and thereby damageRespondent's business.Rudy, so he testified, was con-cerned about Gold's marital problems, discussed them withthe driver, and volunteered to help, should his help bedesired.His testimony, with respect to further develop-ments, reads as follows:... it was a matter of weeks, I think, prior to whenhe was no longer with the company [,] he had aproblem with his Mrs. We discussed it . . . and I askedhim if there was anything I could do to help him... .On Friday,Ronnie cameto me and said I hate to askyou, he says, but I've got a chance to reconcile with mywife and he said I would like to get off early and I saidsure.He was usingthe company truck at that time andIasked, I said,one favor that I want to ask you, [acustomer]Lord Charley's [load] is sitting here on thedock.Would you deliver that on your way home andhe said sure. . . . And he ran it on his way home... .If I am not mistakenitwas the Monday following .. .Iapproached him that morning and I said, Ronnie,how did it work out; did everything work all right? Hesaid hell no, he says, it is this G.D. job. He says I've gotto agree with my wife. Igo home grouchy. I said, G.D.,Ronnie,it isn't that you go home that way, you come towork that way, And I turned around and walked off.While a witness, Respondent's proprietor declared that thisconversation, capping Gold's previously demonstrated on-the-job deficiences, constituted "the straw that broke thecamel's back." He testified that it generated the final"decision in [his] mind," which, however, he was not yetprepared to effectuate, that Gold should be discharged.More particularly, he became persuaded, so he claims, thatGold was actually blaming Respondent for his maritalproblems; his sour "attitude" would be "bound to . . . ruboff" on the firm'scustomers;and Respondent'sbusinesswould suffer.Substantially,Respondent concedes herein that Gold'svarious work performancedeficienciesand general behav-ior patterns, considered separately, might not have generat-ed a discharge decision. Indeed, with these severalconsiderationsdisregarded,Rudy's testimony reflectsrepeatedconcessionsthat, otherwise, he considered Gold agenerally"excellent"worker.Taken in conjunction,however, the driver's four-fold demonstration of poorperformance and questionable behavior, so Respondent'sproprietor presently contends, he finally overcame hisreluctance,generatinga so-called mental readiness, toconsider Gold's termination.(3)Everett Schmidt's dischargeWith respect to Everett Schmidt, Respondent's proprie-tor likewise cites a congery of three motivational factorswhich, so he presently contends, contributed to hisdetermination that this driver's dismissal, concurrentlywith Gold's, would be warranted.First:Schmidt had been hired by Roadhous, Respon-dent's office manager; the latter, so Rudy testified, hadreported that Schmidt had previously filed several jobapplications with other prospective employers, and wouldmerely remain with Respondent temporarily. WarehouseManager Quillan, whose recitals corroborate those prof-fered by his superior, testimonially reported statements bySchmidt that he was, indeed, looking for other work; thathe was currently filing applications with other prospectiveemployers; and that he would leave, should he procureanother position.(Quillan further testified that during his period of serviceSchmidt sometimes stopped for the purpose of filingapplications with other employers while making his regularroute deliveries.Respondent's witnesses, however, haveproffered no factual basis for Quillan's charge; nor havethey buttressed the charge with circumstantial details.While a witness, Schmidt categorically denied stopping,during his delivery runs, to file job applications; he did,however, concede that he had borrowed a company truckonce, with permission, for transportation when going to ajob interview with another prospective employer. Uponthis record, Respondent's charge, that Schmidt filed jobapplicationswith other employers on company time,cannot be considered substantiated.) 76DECISIONSOF NATIONALLABOR RELATIONS BOARDPreviously,within this Decision,Schmidt's testimonialconcession,substantially,that he did not consider hisproduce delivery work with Respondent herein a truly"regular" or"steady" position has been noted.Respon-dent'sproprietor contends,now, that his business couldnot be maintained"properly"with a driver's threat ofpossible resignation,upon little or no notice,perpetuallypresent.Second:While a witness,Rudy contended,with hisWarehouse Manager's general corroboration,that Schmidthad, like his fellow dischargee,sometimes refused to makelate deliveries.In this connection,however,few circum-stantial details have been provided;Rudy testified,merely,that:... all I know is when I went out there [toRespondent's dock] the orders was sitting on the tableand I asked why they hadn't gone out on delivery andtheman[Quillan ] said somebody wouldn't takethem.... Anyway that'swhat happened on severaloccasions-there was more than several occasions. BobQuillan would-come into the office and he would be allupset.That Everett Schmidt would not take deliveriesout that he was told to take out[,]and the statementthat Everett would generally make was I have alreadybeen down that way; I am not going again.Further,Rudy testified that Office Manager Roadhousonce told him Schmidt might resign,should he(Rudy) gettoo "upset"about refusals to make deliveries.Third:Previously,within this Decision,reference hasbeen made to Schmidt's purported refusal to take a newlyhired driver,Ron Hernandez,for a morning trip, so thatHernandez could become familiar with his (Schmidt's)delivery route.Schmidt's testimony reflects his presentbelief that Hernandez had initially reported for work onthe very day of his(Schmidt's)discharge;Rudy testified,however,thatHernandez had reported 1 day beforeSchmidt'stermination,and that the driver's so-calledrefusal had taken place then.While a witness,Quillanreported that Schmidt,who had several times previouslytaken new drivers on route tours,complained whenrequested to show Hernandez his route;thereafter, soQuillan reported,Schmidt had left Respondent's dock at 7o'clock,leaving Hernandez behind. (Schmidt's denial thatHernandez was, thus,slighted, has been noted,previously,within thisDecision.The driver contended,withoutqualification,thatHernandez had been taken for a routetour.)Schmidt, concededly,had returned for a seconddelivery load between 10 and 10:30 that morning;Quillansubsequently heard from Respondent's proprietor, so thewarehouse manager's testimony shows,that Schmidt hadtaken Hernandez for a route tour during his second, orsome subsequent,delivery run.With matters in this posture,Respondent'sproprietor,when requested to summarize his motivation for Schmidt'sdischarge,contended that his lack of certainty regardingthe driver'swillingness to remain in Respondent's employhad been"partially" determinative.He further testified:Then,in our particular business it's awfully hard andvery expensive to break someone in to the producebusiness.. .how to lift up a carton of lettuce and howto handle a lug of tomatoes or lug of peaches orwhatever,so it is in good condition by the time thecustomer[s] themselves receive it.Both Everett andRonnie-both of them-actually are excellent deliverymen. They are excellent delivery men but as ourbusiness grew and expanded and with things going onlike the threat-in other words a threat hanging overyour head that the driver may be here today and gonetomorrow.Imean as good as a driver may possibly be,its awfully hard to try to operate. . .rationally havingthis over your head.So that plus the fact that-whichhad been building up in me as far as Everett not takingdeliveries out when they came in and what actuallybrought it to a head,was that morning when hejust flatrefused to break in another driver.who we wanted toteach the produce business and left him there.Rudy,however,did not discharge Schmidt personally; hetestified that he didn't like Everett and hadn't wanted totalk to him.Respondent'sproprietor could proffer notestimonial justification,himself,forProduce BuyerSmith's failure to provide Schmidt with a full,candidstatement of Respondent's discharge rationale,when thedriverwas given his final check. Smith was neversummoned for that purpose;his failure to testify,herein,has neither been questioned nor discussed for the record.c.General Counsel's rebuttalGeneralCounsel'spresentation,herein,reflects twotestimonial proffers,through Mrs.Galbraith,Respondent'sformer bookkeeper,clearly calculated to rebut Respon-dent's various defensive contentions, which have beennoted.First:Mrs. Galbraith testified without contradiction thatshortly before noon she was requested to prepare fullweekly paychecks,for both Gold and Schmidt, at herearliestconvenience.Within a short time thereafter,however,she went to lunch. Then,she recalled:[W]hen I got back from lunch-I asked Mr. Rudy if hestillwanted me to make their checks out and he saidno, I have already done it.Ihad to get them out ofhere.According to Mrs.Galbraith,this terminated their conver-sation.Respondent's proprietor,while a witness,profferedno denial;neither did he provide an explanation for hispurported final remark.Second:More significantly,however,Mrs.Galbraithtestified that, within a day or two following these disputeddischarges,she was told,by Mrs. Rudy particularly, whyGold and Schmidt had been terminated.With respectthereto,Respondent's former bookkeeper testified:She [Mrs.Rudy] came in as she very often did in theafternoon and she greeted me and she said how areyou, Ethel,and I said I am cross and I am tired becauseI am way behind in my work,Arthur [Rudy]has beenout so much and I have had to answer the telephoneand my work is way behind. She said,Ethel, I am verysorry but Arthur had to go and see his attorney and his BEN HUR PRODUCE77attorney told him to get back here to the warehouseand pay those boys off [or] the union would get him. Sohe'had to be gone.One or two days later, so Mrs. Galbraith testified, Mrs.Rudy's comments were substantially repeated. While Mrs.Rudy was standing in the open doorway between Mrs.Galbraith's office and her husband's directly adjacentoffice,Respondent's former bookkeeper recalls:She just again asked me how I was and again sherepeated to me that she wasvery sorrythat I was so farbehind in my work because Arthur had to be out of theoffice but that he did have to see his attorney and therewas no getting around it and he went to see him and hetold him to get backand pay Ron Gold and EverettSchmidt off [or] the union would get them .... Laterin the day after Mrs. Rudy had left, I went in to Arthurand I said,do you realize,Arthur, that your wife isbroadcasting the fact that you let those two boys gobecauseof the Union? And he said, yes, Ethel, Ido.... He shook his head. . . . Up and down.When subsequently questioned by Respondent's counsel,Mrs.Galbraith conceded thatMrs.Rudy seeminglypossessed a somewhat volatile temper. She was queriedthen with respect to whether she considered Mr. Rudy's"up and down" head nods calculated to convey hisconsensual agreementwith Mrs. Rudy's remark, or merelycalculated to suggest that he could not control her. Mrs.Galbraith declared, "I would say he agreed with her."Respondent's former bookkeeper was asked, then, whathad led her to that conclusion. She replied:Because heheard her and he was pretty down by then.I cantell you. I know Arthur Rudy pretty well. . . . Hewas pretty down. He felt, you know, that 'everything,--in other words he expressed to me [,] if you wouldlike'to know, that he felt like the whole world wastumbling around him, that he didn't know what he wasdoing wrong all the time.Substantially,General Counsel's representative contendsi--if I grasphis "theoryof the case" correctly-that these"hearsay" concessions, chargeableto Rudy andhis wife asRespondent's coproprietor, should be considered sufficientto persuasively negate the firm's several defenses herein;they call, so General Counsel would presumably claim, foradetermination that Respondent's proffered multiplejustifications for dischargingGold and Schmidt practicallysimultaneously must be considered pretextual.d.Respondent's rejoinderRespondent's proprietor was never questioned, withinthepresent record,with regard to Mrs. Galbraith'stestimony that following her October 17 return from lunchhe had said he "had to get [Gold and Schmidt] out" fromRespondent's premises. That testimony, therefore, standswithout contradiction.Further, Respondent's proprietor, herein, has profferedno challengewith respect to Mrs. Galbraith's testimonypurportedly detailingMrs. Rudy's repetitive comments.When queried, however, withrespect towhether he had"agreed"withMrs.Rudy'sstatements,Respondent'sproprietor noted a flat denial. Respondent's counsel thenasked Rudy whether he could explain why his wife hadmade the statements previously noted herein. (GeneralCounsel contended that such a question would call for awitness-chair conclusion with respect to Mrs. Rudy's priorsubjective state of mind; his objectionwas sustained.)Respondent'scounsel,however, proffered no rephrasedquestion drafted to pursue this particular line. Rudy was,rather, requested to detail thecircumstanceswhich hadpersuaded him to consultcounsel,with particular referenceto his proposed discharges, together with his counsel'sproffered "advice" with respect thereto. Respondent'sproprietor testified:Well, I had two purposes. One purpose, I had justreceiveda letter inthe mail from an attorney that mywifedidn'tgetalongwith [,] pertaining to our[in]corporation papers which he had filled out [,] butthey had neverbeen signedand submitted. He has$200-300 of our money that we had to put up at thatparticular time . . . and I wanted to get advice on this[,]plus I had never really been an employer and I didn'tknow exactly what my rights were as an employer. Iknew that both Everettand Ronniewere on withdrawalcards from the Teamsters, but I didn't know whether thiswould involve the Teamstersorganizationas a whole orwhether it would involve the Labor Board or anything else.Ihad no idea. I was just in the dark. So I had to getsome advice and I figured that was the place togo....The advice I got to do-the advice I got is to dowhatever I thought was right.As far as the [in]corpora-tion papers, I was advised to sit on them for a whileand not submit them. [Emphasis supplied.]Shortly after proffering this direct testimony, Respondent'sproprietorwas queried further, by General Counsel'srepresentative, regarding his consultation with counsel. Histestimony with respect thereto, during cross-examinationparticularly, reads in material part as follows:Q.Why did you call the [attorney]-you are awareas a former employee-that an employer can fire anemployee forcause, correct?A.Then I don't know why I am here.Q.Why did you call your attorney to inquirewhether you could fire these two individuals? [Objec-tion; sustained]JUDGE MILLER:You mentioned that there were twomatters discussed during your call [upon] your attor-ney.... First[,]the matter of these[in]corporationpapers. . .and secondly [,] the question as to whatyour rights as an employer were in the event-withrespect to these two men. Now had anything happenedin your business that led you to decide to ask yourattorney that second question?TIMEWITNEss:Yes, sir.The situation in my mind ashaving made a decision in my mind to let them go. Inother words as the gentlemen said,the straw that broke 78DECISIONSOF NATIONALLABOR RELATIONS BOARDthe camel'sback on either or both of them. WithRonald it was the day that he told me that he wasactually [,J in so many words, blaming the companyitself for his marital problems and in my mind I figurednow after what we have been through together, if he isassumingthat attitude, it's bound to be-to rub off onthe customers and it is going to be bad for the business.With Everett Schmidt when he refused to take that manout to break him in . . . to replace Ronald Gold.***(ByMr.Zigman):Do you ordinarily call anattorneywhen you are thinking of terminating anemployee? [Objection; sustained]THE WITNESS: I was just going to say I never firedanybody. I don't know.Q. (By Mr. Zigman): You never had any driversthat worked for you at Ben Hur that you discharged?A. I'm afraid if I everhad to fire anybody I wouldchicken out.Q.So it is your testimony that since there was apossibility of terminating two employees, you decidedto check with your attorney for that?A.Yes, sir.Q.And then you also testified that you weren'tsureabout their status with withdrawal cards[.] [How]did that come into play when you were talking withyour attorney?A.Only to thepoint as anew employer, I don'tknow what I am supposed to do or what I am notsupposed to do and if you knew my record ofaccidentally getting into trouble, you'd understand thateverything we have in the world is invested down there.It's a real tight rope.Q.Am I correct in phrasing this that you felt thatthe fact that these men may have had withdrawal cardsfrom the union may have had some effect uponwhether or not you could terminate them?A.Yes, sir, I felt there might be a possibility.Upon this record, Respondent would presumably contendthatMrs.Rudy had really misstated the substantive"advice" which her husband had received from counsel;thatRespondent's proprietor had never manifested hisconcurrencewithhermistaken representations;and,therefore, thatMrs. Galbraith's testimony, properly con-strued, reflects no binding "admissions" chargeable toRespondent's proprietors. Rudy's proffered justificationfor both discharges, therefore, should, so Respondent'scounsel would presumably suggest, be considered meritori-ous.C.Discussion and Conclusions1.Interference, restraint, and coercionThe present record, considered in totality, fully warrantsa determination,consistentwith General Counsel's conten-tion, that Respondent's proprietor, following Office Man-ager Roadhous'report with respect to Business Represent-ativeMusser's telephone call, questioned various companydriverswith regard to their union sympathies. Further,Rudy conceded while a witness that, both before Musser'scall and thereafter, he had, more than once, told his firm'sworkers he would "close the doors" before dealing withComplainant Union herein. These questions and declara-tions clearly transgressed permissible limits.Rudy's testimony-wherein he conceded questionscalculated to solicit statements with respect to unionsympathies,which had been directed to Ronald Goldparticularly and various other drivers-may well reflect,when taken at face value, conversations which took placewithin a relatively "free and easy" context, betweenpersons who considered their views relative to unionismgenerally compatible. However, Rudy's questions, withinmy view, cannot properly be considered privileged merelybecause hislistenersmay have considered him a good"union" man, like themselves. His questions, concedely,followedRudy's knowledge with respect toBusinessRepresentative Musser's telephone call; in Ronald Gold'scase,particularly,Rudy's conversational gambit followedMusser's subsequent designation card solicitations. Res-pondent's drivers could reasonably conclude, therefore,that their superior's direct questions, calculated to probetheir union sympathies, derived from something more thanamere conversational or casual interest regarding theirsentiments "for" or "against" self-organization generally.Further, Rudy's queries were never, so far as this recordshows, pursued with due regard for those "safeguards"which, within this Board's view, could conceivably haverendered them statutorily privileged. CompareStruksnesConstruction Co., Inc.,165 NLRB 1062, 1063, (1967);BlueFlashExpress,Inc.,109NLRB 591, (1954),in thisconnection.A determination seems clearly warranted,therefore, that Respondent's proprietor, when he conced-edly questioned various company drivers regarding theirunion sympathies, did interefere with, restrain, and coercesuch employees with respect to their exercise of rightsstatutorilyguaranteed.Further, Rudy's conceded comments with respect to hisfirm's possible closure, should he find himself required tobargain with Complainant Union herein, likewise call forBoard proscription.The present record, considered in totality, does warrant adetermination, which I make, that Respondent's proprie-tor,when he learned that Complainant Union might beseeking representation rights, became seriously disturbedand distressed. I find it conceivable, certainly, that Rudyand his wife would be concerned, fearful that theirsubstantialbusiness commitments-measured in time,effort,and money-might be endangered. Without adoubt, Respondent's proprietor must have been worried,following Business Representative Musser's telephone call,thata prospective demand for Complainant Union'srecognition and collective bargaining might circumscribehis freedom to conduct business, raise his costs, andcompromise his firm's competitive trade position. Suchconcerns, however, provide no license for statements orconduct-calculated to counter a labor organization's BEN HUR PRODUCE79campaign for representative status-which transcendpermissible limits.The National Labor Relations Act grants workers self-organizationrights; the right to form, join, or assist labororganizations;and the right to bargain collectively throughrepresentativesof their own free choice. When workerspursue these rights-through their "concerted activity"within lawful bounds-concerned employers may not reactwith threats of reprisal or force, promises of benefit, orcoercive conduct.Upon this record, there can be no doubt that Rudy'sconceded comments, with respect to closing Respondent'sdoors, did-within their total context-carry a coercivethrust, statutorily proscribed.Respondent'sdefensive presentation reflects a conten-tion that Rudy's comments were calculated to suggest apossible business closure which might be"forced"becauseRespondent lacked the financial resources to carry high-costTeamstersUnion benefit programs. Nevertheless,counsel'ssuggestion-thatRudy's several references tobusiness closure,within such a conversational context,should be considered mere prophecies or predictions- can-not conclude the matter. SeeN.LR.B. v. Gissel PackingCo., Inc.,395 U.S. 575, 617-618 (1969) in this connection.Therein, the Supreme Court, having noted the firmlyestablished "free speech" right of concerned employers tocommunicate their views, pointed out that such a right tocommunicate cannot outweigh the coequal right ofworkers to associate freely, which the statute guarantees. Itdeclared further that:... any balancing of those rights must take intoaccount the economic dependence of the employees ontheir employers, and the necessary tendancy of theformer,because of that relationship, to pick upintendedimplications of the latter that might be morereadilydismissedby a more disinterested ear ... .The Court, then, set forth certain rigorous standards,pursuantto which the impact of any concerned employer'sstated views,when they constitute predictions regardingthe consequencesof unionism, might properly be evaluat-ed. In thisconnection, the Court declared:Thus, an employer is free to communicate to hisemployees any ofhis generalviews about unionism orany of his specific views about a particular union, solong asthe communications do not contain a "threat ofreprisals or force or promise of benefit." He may evenmakea predictionas tothe precise effects he believesunionizationwill have on his company. In such a case,however, the prediction must be carefully phrased onthe basisof objective fact to convey an employer'sbeliefas todemonstrably probable consequencesbeyond his control. . . . We therefore agree with thecourt below that "conveyance of the employer's belief,eventhoughsincere,that unionization will ormayresult in theclosingof the plant is not a statement offact unless,which is most improbable, the eventualityof closingis capable of proof."Withthesestandards for guidance, Rudy's concededlyimpetuous statements regarding the possibility of plantclosure,within my view, cannot be considered statutorilyor constitutionally privileged. Rather, I find such state-ments, within their total context, reasonably calculated togenerate a conviction, within his listener's minds, thatRespondent's continued existence, together with their jobs,would require their abstention from self-organization. Thatmessage, so I find, constituted a statutorily proscribedthreat of retaliation, reasonably calculated to interferewith, restrain, and coerce Respondent's workers.2.The dischargesa.Respondent's purported concessionsWith respect to both discharges now under considera-tion,Mrs. Galbraith's testimony, detailing certain hearsayconcessions purportedly chargeable to Respondent's pro-prietor and his wife-which, so General Counsel contends,persuasively reveal Rudy's presumptively "true"motive-must first be considered.Mrs. Rudy's statement:Previously, within this Decision,Mrs.Galbraith's witness-chair recitals-which reflect apurportedly crucial concession volunteered by Mrs. Rudy,Respondent's coproprietor-have been noted. Substantial-ly,Mrs.Galbraith testified, so the record shows, that,during two separate conversations, Mrs. Rudy had report-ed her husband's receipt of legal counsel that he should"pay [Gold and Schmidt] off" before Complainant Unioncould "get" him. Since Arthur Rudy and Mrs. Rudy,together, concededly "own" the Respondent business, bothmust be considered parties with respect to this proceeding;Mrs.Galbraith's hearsay testimony with regard to Mrs.Rudy's presumptive "admission" was, therefore, heldreceivable. California Evidence Code, Section 1220, Ad-mission by Party. Though receivable, however, her testimo-ny,withinmy view, cannot reasonably be consideredprobative, for severalreasons.First:Mrs.Galbraith'stestimony reflects "double" hearsay; clearly, Mrs. Rudy'srepresentation, which supposedly detailed the substantivelegal counsel her husband had received, could only havebeen derived from a conversational recapitulation whichhe had previously provided. When a purported hearsaydeclarant-herein, Respondent's coproprietor-has, alleg-edly, profferedstatementsbottomedupon someone else'spriornarrativedeclarations, that hearsay declarant'sreportorial reliabilitymustbe taken on faith; clearly, itcannot be trial tested. General Counsel has made noshowing, herein, calculated to warrant a determination thatMrs. Rudy was correctly summarizing a conversation held,without her presence, between her husband and his legalcounsel.Second:Rudy's direct testimony detailing the legal"advice" which he was given, which I find credible in thisconnection, strongly suggests, contrariwise, that Mrs. Rudymay have misheard, misunderstood, or misremembered herhusband's report with respect thereto.Mindful of thispossibility, I cannot confirm a conclusion, based on Mrs.Galbraith's testimony solely, thatMrs.Rudy reallyconceded her husband's discriminatory motivation forboth discharges challenged herein.Mr.Rudy's statement:General Counsel'stestimonialpresentation, however, presumably reflects a secondary 80DECISIONSOF NATIONALLABOR RELATIONS BOARDcontention,bottomed upon Mrs. Galbraith's furthertestimony, that Respondent's proprietor-when confrontedwith a recapitulation of his wife's purportedly revelatorydeclaration-manifested his concurrence therewith, or hisbeliefregarding its truth. (When a witness properlyqualifiedtestifiesthat a concerned party-with knowledgeof some particular statement's substantive content-has,bywords or other conduct,manifested his adoption thereof, orhis belief regarding its truth, that party's words or conductsignifying concurrence may constitute a so-called adoptiveadmissionreceivable for the record. SeeCalifornia EvidenceCode, Section 1221. Adoptive Admission,in this connection.)Mrs. Galbratih's testimony, so the record shows, reflectsher recollection that Respondent's proprietor-when askedif he knew that Mrs. Rudy was "broadcasting the fact" thathe had terminated Gold and Schmidt because of theirunion connection-replied, "Yes, Ethel, I do" whilenodding his head. Subsequently, when questioned directly,Respondent's former bookkeeper declared her belief thatRudy was, thereby, signifying his concurrence with thesubstanceof his wife's representations.Icannot agree.DespiteMrs.Galbraith's presumablysincere beliefthat her superior was signifying concurrencewith his wife's reportedstatement,Iderive no similarconclusion from her proffered recollections.When sherepeatedRudy'swords and described his concurrentgestures,herwitness-chairbehavior beliedwhateverconclusion a trier of fact might, otherwise, draw from herverbal testimony taken at face value. (While she wastestifying,with respect to Rudy's reaction, I noted Mrs.Galbraith's demeanor closely. Respondent's former book-keeper, concurrently with her testimonial recital, tried toconvey Rudy's facial expression, head movements, andgestures.Her facial expression conveyed somewhat down-cast resignation;her nodding head was tilted slightly, withher chin lowered toward her chest, suggesting a sad,reluctantacknowledgement rather than a consensualavowal; her shoulders were slumped; her arms were heldclosely at her side, with her hands, palms upward, limplyextended.Mrs.Galbraith was, within my view, capablyand convincingly depicting her former employer's resignedconcession,merely, that he knew what Mrs. Rudy hadbeensaying; she was not depicting his reaffirmation withrespect to the correctness of his wife's reported remarks.)When reconsidered, with due regard for her witness-chair demeanor, Mrs. Galbraith's testimony reflects no realconflictwithRudy's; I credit his witness-chair denial,therefore, that-when confronted with a recapitulation ofhis wife's reported declarations-he signified concurrence.The record, despite General Counsel's presumptivelycontrary contention, thus reflects no credible "adoptiveadmission" that Gold and Schmidt were terminated,consistently with legal "advice" received, for the purposeof forestalling Respondent's unionization.b.General Counsel's prima facie caseWith Respondent's reportedly conclusive "admissions"rejected as nonprobative, we confront this case's singleremainingquestion: Has General Counsel satisfied other-wise hisburden of proof, herein, with respect to Respon-dent's purportedly forbidden motivation for Gold's andSchmidt's challenged discharges?Their participation in Complainant Union's tentative,less-than-successful,card signup campaign cannot beconsidered disputed. And Respondent's knowledge, withrespect to their union sympathies particularly, standssubstantially conceded. (Respondent's proprietor contend-ed,when first questioned, that neither Gold nor Schmidthad ever discussed Respondent's possible unionizationwith him, directly. Further, he denied any knowledge thatthey had signed Complainant Union's designation cards.The record, however, fully warrants a determination,consistentlywith Rudy's subsequent testimonial conces-sions, that Schmidt had, within the month which precededhis discharge, openly professed his favorable views withrespect to unionization; that Gold had, likewise, revealedhis union sympathies when questioned; and that Respon-dent's proprietor knew both men were union withdrawalcard holders, presumably well disposed toward Respon-dent's possible unionization.)However,withRespondent's purported concessionsrelative tomotivation disregarded,General Counsel'scontention that Gold and Schmidt were dismissed forstatutorily proscribedreasonsderives from circumstantialevidence merely. The record does reveal Rudy's worriedconcern regarding his firm's possible unionization; thatconcern had clearly been manifested, through statementsand behavior herein found violative of law, when Rudyquestioned his drivers regarding their "union" views, andconcurrently declared he would "close the doors" beforedealing with Complainant Union as their collective-bar-gaining representative. Further, the record does show thatGold and Schmidt were terminated less than I monthfollowing OfficeManager Roadhous' report that Com-plainant Union's businessrepresentative might, conceiva-bly,mount a conventional designation card campaign.Though nothing, within the present record, would warranta determination that Rudy considered Gold or Schmidtpersonally responsible for Complainant Union's presump-tivedetermination to seek representative status, thepossibility that he may have considered their removalnecessary to forestallBusinessRepresentativeMusser'sreasonablyanticipatedprogram certainly cannot becavalierly gainsaid.Nevertheless,General Counsel's showing, thus summa-rized, presents nothing more than a circumstantial,primafacie,case.Respondent has contrariwise proffered amultiplicity of purported, circumstantially detailed, justifi-cations for both challenged discharges herein. Confrontedwith Respondent's defensive presentation, General Coun-sel,before he can prevail, must demonstrate preponderant-ly that Rudy's various proffered justifications for Gold'sand Schmidt's terminations cannot stand scrutiny. Wheth-er they can, therefore, must now be considered.c.Respondent's motivationThe question of whether a particular employee has beenterminated, contrary to statute, wholly or partially becauseof his union or concerted activity can rarely be consideredsusceptible of easy determination. The principles whichshould guide judgments may not be in doubt, but 8(a)(3) BEN HUR PRODUCE81cases havenormally been considered "difficult" cases.N.LR.B.v. AtlantaCoca-ColaBottlingCompany, Inc.,293F.2d 300, 3O&^(C,A. i, 1961). Necessarily, they call forbasic determinations regardingthe concerned employer'sstateofmind; nearly always, they present vexatiousproblems of motiveand pretext.Therefore,resolutionofquestionswith respect toclaimed discriminatorydischargesby any trier of fact callsfor careful appraisalswhich must compass all the relevantfactsand circumstancessurrounding the questionedseparations;inter alia,recognitionmust be given the settledprinciple that,without someunlawful motive persuasivelyshown,the concernedemployer's judgment with respect toa worker's terminationcannot be challenged. "Manage-ment can dischargefor goodcause,or bad cause, or nocause at all.It has, as the master ofits own business affairs,complete freedomwith but one specific, definite qualifica-tion:Itmay not discharge when the real motivatingpurposeistodo that whichSection 8(a)(3) forbids."N.LR.B. v. McGahey,et al.,233 F.2d 406, 413 (C.A. 5,1956).Of course, it is equally well established that theexistenceof some"justifiableground for dismissal"providesno defensefor a concerned employer, should thatground be found pretextual and not the moving cause. SeeN. L R B. v. Solo Cup Company,237 F.2d 521, 525 (C.A. 8,1956), inthis connection.With dueregard forthe present record, considered intotality, I find myselfconstrainedto conclude that GeneralCounselhas failed to sustainhis burden of proof herein.The basis for my conclusion may be shortly stated. Since,withmattersin their , present posture, General Counselcannot,within my view, rely on Respondent's purported"admissions"concedingthatGold and Schmidt wereterminatedfor statutorily proscribedreasons,his conten-tionthat theywereboth discriminatorily discharged mustrest largely on weaknessespurportedly discernible inRespondent'sdefensivepresentation.However, GeneralCounsel hasnot,within my view, persuasively counteredRespondent'smultiplejustificationsforGold'sandSchmidt's challenged discharges.With respectto Respondent's proffered recapitulation ofRonald Gold's purported work deficiencies, certain por-tions of the testimonialrecord should be noted, particular-ly.First:Respondent's secondmost senior driver himselfconceded that he had "occasionally" reported late forwork. Though he notedpro formadenials with respect toRespondent'sclaim that he had reported late frequently,sometimesbetween 45 minutes and 2-1/2 hours later thanhe should have reported, Gold conceded that he had beenasked,several times,whether he needed "wake up" calls,and that,despitehis rejection of this proffered service, hehad sometimes been called.Further, while denying that hehad overbeen "reprimanded" for reporting late,Goldconcededthat he hadsometimesbeen greeted, when hereported,withsarcastic salutationsclearly calculated toreflectRespondent's displeasure.Finally,he concededthat,when reproached by Respondent's proprietor, once,he hadchallengedthe latter to discharge him. Consideredin totality,Gold's concessions,within my view, warrant adeterminationthatRespondent's proprietor and warehousemanagerdid have goodcause forconcern with regard tohis persistent tardiness; that his deficiencies in this respecthad generatedbusinessdifficulties and morale problems;thathistardinesswas-for a substantial period oftime-tolerated, but never condoned; and that, taken inconjunction with his further deficiencies and questionablebehaviorpreviouslynotedwithin thisDecision,hispersistence in reporting late did, finally, contribute,significantly, to Rudy's subjective discharge determination.Second:While a witness, Gold likewise conceded that,when fatigued while at work, he had sometimes reactedcrossly;Respondent's contention that he had frequentlydisplayedmoody, grouchy on-the-job behavior standswithout a persuasive rebuttal.Third:When taxed with hispurportedrefusals tomake belated deliveries,Goldconceded two such refusals within the 3-month periodwhich had preceded his termination. In this connection,Respondent's counsel queried Gold with respect towhether he had challengingly thrown proffered deliveryinvoices back on Warehouse Manager Quillan's table whenrefusing to make deliveries; replying, Gold first noted adenial, then said he could not recall such an incident, butfinally conceded that he might "possibly" have done so.Fourth:Respondent's former driver substantially concededdiscussions with Rudy regarding his marital difficulties.However, he did denytellingRespondent's proprietor thathis "G.D. job" was making him grouchy. Despite Gold'sdenial, the present record, considered in totality, persuadesme that Rudy's testimony with respect thereto, previouslynoted, merits credence.With respect to Respondent's claimed justification forSchmidt's discharge, likewise significant testimonial confir-mations can be found within the present record.First:While a witness, Schmidt conceded that he never hadconsidered his produce delivery job a regular or steadyposition, which he proposed to retain. True, he may nothave considered his position "temporary" since there hadnever been a consensual understanding that he would leaveRespondent'shireby a definite, determinable date;regardlessof semantics,however, there can be no doubtthat Respondent's proprietor had been given good reasonto believe that he might leave on short notice.Second:When taxed with having refused to make belated deliver-ies,Schmidt conceded that he had done so. With respect toone such refusal-several weeks before his October 17discharge-he contended, merely, that his conduct shouldhave been considered excusable, because the situationdeveloped during midafternoon presumably following afull day's work, because he was tired, because the deliveryinvolved a second order from a customer upon whom hehad already called, and because another driver wasscheduled to make a delivery in that customer's direction.Whether Respondent's warehouse manager should have,under these circumstances, refrained from requestingSchmidt to make a belated delivery need not be deter-mined; the driver's testimony, regardless of its tenor, failsto negate Respondent's claim that his refusal had generat-ed managerial concern.Third:With respect to Schmidt'spurported refusal to take Driver Ron Hernandez for aroute tour, during his first October 16 delivery run, therecord reflects testimonial conflict. Schmidt flatly deniedany failure or refusal to cooperate; Rudy and Quillan 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDtestified,contrariwise,that Schmidt had left Hernandezbehind, when he made his first delivery trip. (Hernandezdid not testify.I am satisfied,however, that Respondent'scounsel and Respondent's proprietor made a good-faithattempt to procure his testimony; that he could not bereached while the hearing was in progress; and thatRespondent's counsel relinquished his right to request arecess,for the purpose of procuring Hernandez' testimony,so that thiscase'sdispositionmight be speeded. Noderogatoryinferenceshave been drawn, therefore, fromRespondent's failure to produce Hernandez.)Upon the record herein made-coupled with myobservation of Schmidt, Rudy, and Quillan as witnesses-Icredit Respondent's, proffered version. Schmidt, so I find,failed or refused to take Hernandez for a route tour, atleastduring his first October 16 delivery trip. He may havedone so later; nevertheless,Respondent's proprietor,withinmy view, could reasonably have considered hisbehavior questionable.Iconclude, therefore, that Respondent's several prof-fered justifications for Gold's and Schmidt's terminations-unlike the reasons which a concerned employer prof-fered within another case which involved a purportedlydiscriminatory discharge-lo not "fail to stand" underscrutiny,N.LR.B. v. Dant & Russell, Ltd.,207 F.2d 165,165 (C.A. 9, 1953).Respondent'sdrivers, while testifyingherein, proffered various statements calculated to justifytheir conduct, or provide them with exculpation, relative toeach situationwhereinRespondent'sproprietorhadpurportedly considered their work performance or behav-ior substandard. I cannot, however, draw-from theirproffered testimony-the conclusion that Rudy's decisionswith respect to their dismissal were so lacking in reasona-bleness as to warrant a judgment that his asserted groundsshould be considered pretextual.Without a record basismore substantialthanGeneral Counsel's presentationherein provides, no determination would be justified,withinmy view, that Respondent's proprietor merelyseized on certain facets oftheir work performance and jobbehavior to justify terminations, because their record inthese respects provided a plausible pretext for retaliatoryaction calculated to penalize their pursuit of statutorilyprotected rights.True,Respondent's proprietor, mindful of their unionconnections,did seek legal counsel before effectuating hispreviously reached, subjective determination that these twodriversdeserved discharge.Rudy's testimony, which Icredit in this connection, will not, however, support adetermination that he sought legal "advice" with respect towhether their work performance deficiencies provided acolorable justification sufficient to camouflage his determi-nation to discharge them because of the union sympathies.Rather,Respondent's proprietor-who had determined,previously, that Gold and Schmidt had finally overtaxedhis forebearance-sought legal counsel with respect towhether their union connection should be considered arestrictivefactor,which could or should prevent theirdischarge for cause. Respondent'sproprietor was merelytold, so his credible testimony shows, that he was legallyfreetoproceedwithwhatever course of action heconsidered right.Upon this record, I cannot conclude,despite some suspicious circumstances, that Gold's orSchmidt's participation in protected union and/or concert-ed activity constituted a statutorily proscribed "movingcause" for their respective terminations. I will recommend,therefore,thatGeneralCounsel's complaint, in thisconnection, be dismissed.IV. THE EFFECTOF THEUNFAIR LABOR PRACTICESUPONCOMMERCERespondent's course of conduct set forth in section III,above, occurring in connection with Respondent's businessoperations discussed in section I, above, had, and contin-ues to have, a close, intimate, and substantial relation totrade, traffic, and commerce among the several States;absent correction, such conduct, to the extent herein foundviolative of law, would tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.In the light of the foregoing findings of act, and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent,Ben Hur Produce, is an employerwithin the meaning of Section 2(2) of the Act, engaged incommerce and business activities which affect commerce,within the meaning of Section 2(6) and (7) of the Act, asamended.2.General Teamsters,SalesDrivers, Food Processors,Warehousemen & Helpers Local 871, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, is a labor organization within themeaning ofSection 2(5) of the Act, as amended, whichadmits certain of Respondent's employees to membership.3.Respondent's proprietor-by declaring his readinesstoclose rather than permit his business to becomeunionized, and by questioning various employees withregard to their union sympathies-interfered with, re-strained, and coerced his employees, with respect to theirstatutorilyguaranteed rights. Thereby, Respondent en-gaged, and continues to engage, in unfair labor practicesaffecting commerce within the meaning of Section 8(a) (1)and Section 2(6) and (7) of the Act, as amended.4.General Counsel has not, herein, produced reliable,probative, or substantial evidence sufficient to justify adetermination thatRespondent's proprietor-when hedischargedRonaldGold,directedEverettSchmidt'stermination, and thereafter failed or refused to recall orreinstate them---did engage, or presently continues toengage,inunfair labor practices affecting commerce,within the meaning ofSection 8(a)(1) and (3) of the Act, asamended.THE REMEDYSince I have found that Respondent has engaged, andcontinues to engage, in certain unfair labor practices whichaffect commerce, I shall recommend that it be ordered tocease and desist therefrom, and to take certain affirmativeaction, including the posting of appropriate notices,designed to effectuate the policies of the Act, as amended.Upon the foregoing findings of fact, conclusions of law, BEN HUR PRODUCEand the entire record,and pursuant to Section10(c) of theAct, asamended,I hereby issue the followingrecommend-ed:ORDER1Respondent,Ben HurProduce, its owners, agents,successors,and assigns, shall:1.Cease anddesistfrom interfering with, restraining,or coercingemployees, through interrogation, threats ofbusiness closure,or in any othermanner,with respect totheirexerciseof rights which Section 7 of the statuteguarantees.2.Take the following affirmative action which isnecessaryto effectuatethe policies of the Act:(a) Post,within its Upland, California, warehouse, copiesof the attached notice marked "Appendix," and complywith the commitmentsset forth therein.2 Copies of thenotice, on formsprovided by the Regional Director forRegion 31,as theBoard's agent, shall be posted, immedi-atelyupon their receipt, after being duly signed byRespondent's representative.When posted, they shallremain posted, for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that these notices are notaltered, defaced, or covered by^any other materials.(b) File with the Regional Director for Region 31, as theBoard's agent,within 20 days from the date of this Order, awrittenstatementsetting forth the steps which Respondenthas taken to comply herewith.IIn the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of theNational LaborRelationsBoard, the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and allobjections thereto shall bedeemed waived for all purposes.2In the event that the Board'sOrder isenforcedby a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgment of the United StatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIX83NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, during which all parties were given anopportunity to present evidence and argument, it has beendetermined that we violated the law by committing certainunfair labor practices. In order to remedy such conduct, weare being required to post this notice. We intend to complywith this requirement, and to abide by the followingcommitments:The National LaborRelationsAct gives all employeesrights to engage in self-organization; to form, join, or helpunions; to bargain collectively through representatives oftheirown free choice; to act together for collectivebargaining or other mutual aid or protection; and torefrain from doing any or all of these things. We will notdo anything that interferes with these rights.WE WILL NOT question our employees regardingtheir union sympathies or threaten to close our businessshould our employees become unionized.All of our employees are free to become or remainmembers of any labor organization, or to refrain from suchmembership, unless these rights are hereafter modified orlimited,pursuant to a collective-bargaining contractnegotiated and signed in conformity with the proviso setforthwithinSection 8(a)(3)of the National LaborRelations Act, as amended.BEN HUR PRODUCE(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted 60 consecutive days fromthe date of posting and must not be altered, defaced, orcovered by any other material. Any questions concerningthisnotice or compliance with its provisions may bedirected to the Board's Office, Federal Building, Room12100, 11000 Wilshire Boulevard, Los Angeles, California90024, Telephone 824-7357.